Citation Nr: 9922587	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a paranoid 
personality disorder.

2.  Entitlement to an increased rating for residuals of a 
pleural cavity injury, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 RO decision which denied the 
veteran's claims for service connection for a paranoid 
personality disorder and for an increase in a 20 percent 
rating for residuals of a pleural cavity injury.

It is noted that the veteran has raised a claim for service 
connection for a gastrointestinal disorder, including a 
hiatal hernia.  See March 1998 and November 1998 statements.  
Such a claim has not been developed for appellate review; 
thus, it is referred to the RO for appropriate consideration.  

It is also noted that by an August 1998 RO decision, service 
connection for post-traumatic stress disorder (PTSD) was 
denied.  In November 1998, the veteran filed a notice of 
disagreement with that determination; however, he has not yet 
been issued a statement of the case.  Thus, the claim for 
service connection for PTSD is not ripe for appellate review; 
the RO should issue a statement of the case on such claim and 
give the veteran an opportunity to thereafter perfect an 
appeal by filing a substantive appeal.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 1991); 38 C.F.R. § 20.200 (1998); Roy v. 
Brown, 5 Vet.App. 554 (1993).

The main body of the present Board decision concerns the 
veteran's claim for service connection for a paranoid 
personality disorder.  His claim for an increased rating for 
residuals of a pleural cavity injury is addressed in the 
remand portion of this decision.


FINDING OF FACT

The veteran has been diagnosed as having a personality 
disorder including a paranoid personality disorder.


CONCLUSION OF LAW

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1967 to 
January 1969.

A review of the veteran's service medical records shows that 
his psychiatric system was normal on enlistment examination 
in January 1967.  In September 1968, he underwent a 
neuropsychiatric consultation and the provisional diagnosis 
was a passive aggressive disorder versus an emotionally 
unstable personality.  Following the consultation 
examination, the clinical impression was a paranoid 
personality.  It was recommended that he be given an 
administrative discharge.  In January 1969, he was discharged 
from service.

There are no pertinent records from the 1970s and 1980s.
 
In a September 1996 letter, Joseph Mann, M.D., indicated that 
the veteran was under his psychiatric care for treatment of 
depression and anxiety.  

A November 1996 psychiatric evaluation report, signed by Paul 
Mitch, M.D.,  shows that the veteran was diagnosed as having 
PTSD and a conversion reaction. 

A December 1996 psychological evaluation report, signed by 
Joel M. Kestenbaum, Ph.D., clinical psychologist, reflects 
that the veteran had suffered multiple massive psychological 
traumas starting in childhood and continuing through his 
adult life.  The Axis I diagnoses were dysthymia, somatoform 
disorder, and PTSD.  The Axis II diagnosis was a dependent 
personality disorder.  

In a January 1997 letter, Charles S. Burke, M.D., indicated 
he had performed an independent psychiatric evaluation on the 
veteran.  Following an examination, the Axis II diagnosis was 
a personality disorder, not otherwise specified. 

In an August 1997 letter, Joseph Mann, M.D., indicated that 
the veteran did not have PTSD.  Further, Dr. Mann related 
that he was treating the veteran for a depressive disorder 
with anxiety, which were the sequelae of an industrial 
injury.  

In November 1998, the veteran testified at a Travel Board 
hearing that he was diagnosed as having a paranoid 
personality disorder by a psychiatrist within 6 months after 
he was inducted into service.  Thereafter and during the 
course of service, he said, he was stabbed.  After such an 
incident, he related, he developed psychiatric problems. 

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a),(b).  Personality 
disorders are not diseases or injuries for VA compensation 
purposes and may not be service connected.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet.App. 439 
(1992).

A review of the record shows that the veteran was diagnosed 
as having a paranoid personality disorder during active duty 
and was given an administrative discharge because of such.  
More recent medical evidence shows that he continues to be 
diagnosed as having a personality disorder, as well as other 
psychiatric disorders.  The present appeal is limited to 
service connection for a paranoid personality disorder. 

As noted above, personality disorders are not diseases or 
injuries for compensation purposes and, as such, may not be 
service connected.  The relevant facts are not in dispute, 
and the law, not the evidence, is dispositive of the outcome 
of this case.  As a matter of law, there is no entitlement to 
service connection for a personality disorder; thus, the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for a paranoid personality disorder is 
denied. 


REMAND

The other claim on appeal is entitlement to an increase in a 
20 percent rating for residuals of a pleural cavity injury.  
As an initial matter, it is noted that the RO received the 
veteran's claim for an increased rating for residuals of a 
pleural cavity injury in October 1996, shortly after 
revisions were made to the regulations pertaining to 
evaluating pulmonary disabilities.  The veteran's residuals 
of a pleural cavity injury are to be rated in accordance with 
38 C.F.R. § 4.97, Code 6843.  Alternative rating criteria for 
this code include, in part, forced expiratory volume in 1 
second (FEV-1); or the ratio of FEV-1 to forced vital 
capacity (FEV-1/FVC); or diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)).

A review of the claims file reveals that the veteran last 
underwent pulmonary function testing in July 1998, at which 
time various findings were reported; but there is no recent 
evidence on file, from that examination or otherwise, 
indicating his DLCO (SB), and such measurement is required in 
order to fairly apply the rating criteria.  Thus, it is the 
judgment of the Board that the veteran should undergo another 
more comprehensive VA respiratory examination.
 
Accordingly, this issue is REMANDED for the following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have treated him 
for residuals of a pleural cavity injury 
since 1997, including Drs. Mahboob, 
O'Rourke, and O'Grady and the VA 
facilities in Cleveland, Ohio.  Following 
the procedures of 38 C.F.R. § 3.159, the 
RO should obtain copies of all related 
medical records which are not already on 
file.

2.  The veteran should be scheduled for a 
VA pulmonary examination to determine the 
severity of his residuals of a pleural 
cavity injury.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  All 
appropriate tests and studies should be 
performed, including pulmonary function 
tests, with all findings necessary for 
rating under the new criteria, including 
FEV-1, FEV-1/FVC, and DLCO (SB).  The 
examiner should be asked to evaluate the 
pulmonary function test results.  Any 
symptomatology attributable to residuals 
of a pleural cavity injury should be 
described in detail.  

Thereafter, the RO should review the claim for an increased 
rating for residuals of a pleural cavity injury.  If the 
claim is denied, the veteran and his representative should be 
issued a supplemental statement of the case and given an 
opportunity to respond.  Then the case should be returned to 
the Board.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

